Mr. Justice Sears delivered the opinion of the court. The contention of appellants is that Mrs. Straw, a director and the president of the insolvent corporation, took the note and warrant of attorney in her own name as a trustee for appellants, and for the sole purpose of securing the appellants’ claim. The County Court found as fact that Mrs. Straw did not so do, but took the security for her own sole use. It appearing from the resolution of the board of directors and from the note and warrant of attorney that the same were given by the corporation to secure a debt to Mrs. Straw, it is at least doubtful if the declarations of individual directors as to the intent of the corporate act, such declarations having been made after the action of the corporation, could be taken as evidence of an intent different from that expressed by the act itself and by resolution of the board. But in any event, upon a careful examination of all the evidence, we are satisfied that the finding of the County Court as to the fact that the security was given by the corporation to Mrs. Straw for her own sole use and bénefit, is fully sustained by a decided preponderance of the evidence. Mrs. McCoy, daughter of Mrs. Straw, and director and treasurer of the corporation, testified: “ I was present at meeting of directors at Lexington Hotel on morning of September 27th. My father (vice-president and secretary) made a motion in reference to the §15,100 note, and it was agreed that a judgment note should be given. I did not inquire into the consideration for the §15,100 note. My father said that he owed Mrs. Straw $15,000, and we voted to give it to her.” The testimony of Mr. McCoy was to like effect. Mrs. Straw, in her answer to the petition of appellants, denied that the execution of the judgment note was for the benefit of the petitioners, appellants. That Mrs. Straw had no valid claim under the note and the judgment entered thereon, that she was president and director of the corporation when the notes were given to her, and that she was a debtor to the corporation, and, in effect, that the note was fraudulent and void, has been adjudicated by the order of the County Court, which is final, and has not been appealed from by Mrs. Straw. Nor is the evidence sufficient to sustain the theory of an assignment of the note and judgment to appellants, if such an assignment could have been of any avail. There is evidence tending to show that an attempt was made to procure Mrs. Straw to assign the judgment to appellants; but the evidence taken together fully warranted a finding that no such assignment, either legal or equitable, was ever in fact accomplished. Complaint is made as to rulings of the court in admission of evidence which was incompetent. The trial was by the court, without a jury. Without passing upon the competency of the evidence questioned, it is enough to say that the presumption is that any such evidence as was incompetent and improperly admitted was excluded from the consideration of the court in finding upon the issues, there being sufficient competent evidence to sustain the finding. The M. D. T. Co. v. Joesting, 89 Ill. 152; Dorsey v. Williams, 48 Ill. App. 386. As the foregoing consideration disposes of the case, it is not necessary to discuss other questions raised, the determination of which would not affect the result. The judgment is affirmed.